Citation Nr: 1138963	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rate of dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(3) (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran entered onto active duty in June 1964 and was killed in action against the enemy while serving in Vietnam on February [redacted], 1967.  The appellant in this matter was married to the Veteran at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, establishing the status of the appellant as the Veteran's surviving spouse for VA DIC purposes and leading to an award of DIC benefits, effective from January 2004.  


FINDING OF FACT

The service department has certified that the Veteran's pay grade as of the date of his death was as a First Lieutenant (O-2) and that the Veteran was not in a missing status at the time of his posthumous promotion to Captain (O-3).


CONCLUSION OF LAW

As a matter of law, the appellant cannot be paid VA DIC at any rate higher than warranted by the Veteran's pay grade of First Lieutenant (O-2) at the time of his death.  38 U.S.C.A. §§ 1302, 1311, 1321 (West 2002); 38 C.F.R. § 3.5 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  Id. at 132.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.

By the RO's decision in December 2005, the appellant re-established her status as the Veteran's surviving spouse for VA DIC purposes, with payment of DIC benefits effective from January 2004, based on the Veteran's pay grade of 0-2 at the time of his death.  38 U.S.C.A. § 1311; 38 C.F.R. § 3.5.  In the context of this appeal, she contends that she is entitled to receive DIC benefits based on the pay grade of O-3 because the Veteran was promoted posthumously to the rank of Captain (O-3), effective prior to his date of his death, under the provisions of Title 10, section 1521, United States Code.

The facts underlying this appeal are not in dispute.  The record indicates that the Veteran died on active duty on February [redacted], 1967, when his military aircraft was struck by enemy fire in Vietnam and his aircraft crashed and burned.  The Department of Defense Form 1300, Report of Casualty, dated March 2, 1967, indicates that the Veteran died on February [redacted], 1967, in the vicinity of Phu Bai, Vietnam, when he was serving as a co-pilot of a helicopter on an emergency medical evacuation mission and his helicopter was subject to hostile fire resulting in a crash and fire.  The casualty report shows the Veteran's pay grade as O-2.  On March 9, 1967, the President of the United States in concert with the Commandant of the Marine Corps and the Secretary of the Navy, announced the posthumous promotion of the Veteran to the rank of Captain (O-3), effective from February 17, 1967.  

In a memorandum, dated in April 2008, the Head of the Promotions Branch, Manpower and Reserve Affairs Department, Headquarters United States Marine Corps, Department of the Navy, in responding to the RO's request for information certified the following:  That the highest grade held by the Veteran for pay purposes while on active duty was First Lieutenant or O-2 and that review of the Veteran's archived official record indicated that the Veteran was never listed as missing in action.  To that end, it could not be certified that the Veteran's posthumous promotion to Captain (O-3) was made while the Veteran was in a missing in action status.  It was further noted that the ALNAV (All Navy) communication announcing the recommendation for promotion was dated February 17, 1967, and that under 10 USC 1521 the Marine Corps chose to use the earliest date for the posthumous promotion, the date on which the recommendation for promotion to Captain was announced.  The Veteran was carried on the Marine rolls as a Captain from February 17, 1967, to his death of death on February [redacted], 1967, although notation was made that 10 USC 1563 specified that no person was entitled to any bonus, gratuity, pay, or allowance because of a posthumous commission or warrant.  

The controlling legal criteria in this case provide that DIC benefits shall be paid to a surviving spouse based on the pay grade of the person upon whose death entitlement is predicated.  38 U.S.C.A. § 1311.  The law further provides that with respect to a veteran who died in the active service, such veteran's pay grade shall be determined as of the date of such veteran's death or as of the date of a promotion after death while in a missing status.  38 U.S.C.A. § 1302.  Under the provisions of 38 U.S.C.A. § 1321, the Secretary of the concerned service department, shall, at the request of VA, certify to VA the pay grade of the veteran and that certification shall be binding on VA.  

As the service department has certified that the Veteran's pay grade was O-2 as of the date of his death, and that he was not in a missing status at the time of his posthumous promotion, and inasmuch as those certifications are binding upon VA, the Board concludes that, as a matter of law, the appellant may be paid DIC benefits based only at the Veteran's pay grade of O-2 and that she is not entitled to an increased rate of DIC based on any higher pay grade.  Sabonis, surpa.


ORDER

Entitlement to an increased rate of DIC benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


